ORDER
PER CURIAM.
Albert C. Thompson (Appellant) appeals from the judgment and order denying his “Supplemental Motion to Obtain a Road,” which the trial court considered as a motion for contempt, and motion for attorney fees.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the facts and restating the principles of law would have no prece-dential value. We affirm the judgment in accordance with Rule 84.16(b).1

. Respondents' motions to strike the trial transcript from the legal file, to strike the brief of Appellant, and to dismiss are denied.